United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ALBANY STRATTON VETERANS
ADMINISTRATION MEDICAL CENTER,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-138
Issued: March 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 25, 2012 appellant filed a timely appeal of an October 11, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury while in the performance of duty on August 15, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 30, 2012 appellant, then a 64-year-old housekeeping aide, filed a traumatic
injury claim alleging that he moved a bag of contaminated waste from a receptacle to a trash cart
on August 15, 2012. He experienced back pain. Appellant stopped work on August 22, 2012
and returned on September 17, 2012. George R. Thomas, a supervisor, controverted appellant’s
claim on the grounds that he was persuaded by a third party to attribute the back injury to his
federal employment.
An August 23, 2012 note from Dr. John M. Bashant, an osteopath and Board-certified
internist, diagnosed lumbar strain.
In an August 30, 2012 report, Dr. Luke V. Rigolosi, a Board-certified physiatrist, related
that appellant was “doing various activities” at work on August 15, 2012, “including lifting
objects.” The following day, appellant was unable to move. On examination, Dr. Rigolosi
observed limited lumbar range of motion as well as lumbar spasms and tenderness to palpation.
X-rays exhibited decreased L5-S1 disc height and widespread degenerative changes.
Dr. Rigolosi diagnosed lumbar sprain/strain due to appellant’s activities on August 15, 2012 and
underlying degenerative disc disease. He commented that “the incident that the patient
described” was “a competent medical cause of injury.” Dr. Rigolosi placed appellant off duty
for the period August 17 to September 17, 2012.
OWCP informed appellant in a September 10, 2012 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a factual statement detailing the
work incident that occurred on August 15, 2012 and a report from a qualified physician
explaining how the incident caused or contributed to a diagnosed injury.
In a September 13, 2012 report, Dr. Rigolosi noted that appellant’s symptoms improved
significantly. He opined that appellant remained partially disabled and would be released to
regular duty on September 17, 2012.2
By decision dated October 11, 2012, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that an employment incident occurred on August 15, 2012 as
alleged.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also

2

Dr. Rigolosi restated the findings and diagnoses contained in his earlier report.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

2

establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant established that he moved a bag of contaminated waste
from a receptacle to a trash cart on August 15, 2012. Appellant’s account paralleled the history
of injury obtained by Dr. Rigolosi.10 Furthermore, he refrained from work for the period
August 22 to September 17, 2012, received medical treatment, notified the employing
establishment and timely filed a traumatic injury claim. An employee’s statement alleging that
an incident occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence. While Mr. Thomas argued that a third
5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

8

Betty J. Smith, 54 ECAB 174 (2002).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

See Caroline Thomas, 51 ECAB 451 (a consistent history of the injury as reported on medical reports, to the
claimant’s supervisor and on the notice of injury can be evidence of the occurrence of the incident).

3

party had convinced appellant to file a workers’ compensation claim, this contention was not
substantiated by any strong or persuasive evidence. In view of the totality of the evidence, the
Board finds that an employment incident occurred on August 15, 2012.
The Board finds, however, that the medical evidence is not sufficient to establish that the
accepted August 15, 2012 employment incident caused or contributed to a lower back condition.
In an August 30, 2012 report, Dr. Rigolosi remarked that appellant lifted various objects at work
on August 15, 2012 and was unable to move the following day. Based on x-ray and physical
examination findings, he diagnosed work-related lumbar sprain/strain and underlying
degenerative disc disease. Dr. Rigolosi briefly noted that “the incident that [appellant]
described” was “a competent medical cause of injury.” He reiterated his findings in a
September 13, 2012 report. Dr. Rigolosi merely communicated appellant’s belief on the issue of
causal relationship.11 He did not provide a full medical history of appellant’s treatment for any
prior condition. Dr. Rigolosi did not pathophysiologically explain how moving a bag of
contaminated waste on August 15, 2012 caused or contributed to lumbar injury.12 The need for
rationalized medical opinion evidence is important because Dr. Rigolosi also diagnosed
preexisting degenerative disc disease.
The August 23, 2012 note from Dr. Bashant was of diminished probative value because
the osteopath did not discuss whether appellant’s diagnosed lumbar strain resulted from his
federal employment.13 In the absence of rationalized medical opinion evidence, appellant failed
to discharge his burden of proof.
Appellant submitted new evidence on appeal and after issuance of the October 11, 2012
decision. The Board, however, lacks jurisdiction to review evidence for the first time on
appeal.14
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury while
in the performance of duty on August 15, 2012.

11

See P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on a
claimant’s belief of causal relationship).
12

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). See also John W.
Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment incident
described by the claimant caused or contributed to a diagnosed medical condition).
13

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

14

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the October 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: March 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

